DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what applicant is referring to from “isolated from other elements”; does applicant only talking about logic elements and other objects directly on the substrate or entire BSI image sensor? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13,16is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al (US Pub No. 20150372036).


 	With respect to claim 10, SUH et al discloses a substrate (410,Fig.3) comprising a front side (next to 410-1,Fig.3) and a back side (next to ILD,Fig.3) opposite to the front side;
a pixel sensor (412,411,Fig.3) in the substrate; a logic device (Para 59); an isolation structure (421-1 and 2 and 421,Fig.3); and a plurality of bar-like conductive structures (423,424,427,428,Fig.3) disposed in the dielectric layer and arranged to align with the isolation structure (Fig.3), a conductor disposed in the dielectric layer and coupled to the plurality of bar like conductive structures (425,426) wherein each of the bar-like conductive structures is entirely overlapped by the isolation structure in a direction normal to the substrate (Fig.3), at least one of the bar-like conductive structures is separated from the logic device (423,424,Fig.3), the isolation structure further comprises an insulating material portion (421-1,2,Ig.3) and a conductive coating (422,421,Fig.3, coating is a process term and conductive plug can be formed by many coating layers using processes such as PVD or CVD), and sidewalls of the insulating material portion are lined with the conductive coating (Fig.3).  However, Suh et al does not explicitly disclose logic devices are disposed over the front side of the substrate; and isolation structure surrounding the pixel sensor in the substrate; a dielectric layer over the pixel sensor on the front side of the substrate. It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that logic devices are formed on the front side of the substrate in order to be able to be near photodiode regions so it can effectively process electrical signals generated by the photodiode regions; furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that isolation structure surrounds the logic region, in order to be able to prevent cross talks or as a design choice; furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that a dielectric layer over the pixel sensor on the front side of the substrate; in order to be able easily form conductive traces in the dielectric layer without increasing cost and fabrication time. Furthermore, pictures can not be used to show that the width of the conductor structure is less than a width of the isolation structure. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). However, Suh et al does not explicitly disclose the bar-like conductive structures and the conductor are electrically isolated from other elements. On the other hand, Haddad et al discloses the bar-like conductive structures (608,Fig.6) and the conductor (606,Fig.6) are electrically isolated from other elements (Fig.6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al according to the teachings of Haddad et al such that the bar and Via structure is isolated from other elements in order to form a light blocking portion on non essential portion of the image sensor.


 	With respect to claim 11, Suh et al discloses wherein the bar-like conductive structures are spaced apart from each other by the dielectric layer (as was described in the claim 10), however, Suh et al does not explicitly disclose and a spacing distance (between 428 and 424 for example,Fig.3)  between the conductive structures is less than a half of the wavelength. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the wavelength, in order to minimize the size of the device. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 12, Suh et al does not explicitly disclose wherein the spacing distance is less than 0.5 micrometers (um). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the wavelength, in order to minimize the size of the device.


 	With respect to claim 13, Suh et al does not explicitly disclose wherein the spacing distance is less than 0.5 micrometers (um). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Suh et al such that the spacing between conductive structures is less than half of the wavelength, in order to minimize the size of the device.


 	With respect to claim 16, Suh et al discloses wherein a width of the bar-like conductive structures is less than a width of the isolation structure (it’s lower portionFig.3). Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-27,29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10510794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are identical except for minor modicficaitons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895